Case 3:20-cv-00654-MPS Document 1 Filed 05/14/20 Page 1 of 8




                                         20 cv 654 (MPS)
Case 3:20-cv-00654-MPS Document 1 Filed 05/14/20 Page 2 of 8
Case 3:20-cv-00654-MPS Document 1 Filed 05/14/20 Page 3 of 8
Case 3:20-cv-00654-MPS Document 1 Filed 05/14/20 Page 4 of 8
Case 3:20-cv-00654-MPS Document 1 Filed 05/14/20 Page 5 of 8
Case 3:20-cv-00654-MPS Document 1 Filed 05/14/20 Page 6 of 8
Case 3:20-cv-00654-MPS Document 1 Filed 05/14/20 Page 7 of 8
Case 3:20-cv-00654-MPS Document 1 Filed 05/14/20 Page 8 of 8
